Citation Nr: 0210407	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  98-13 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio




THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1960 to April 
1960 and from December 1962 to December 1967.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 RO decision.  

The case was subsequently remanded by another Member of the 
Board for additional development of the record.  

The Board notes that the veteran has submitted claims of 
service connection for diabetes mellitus and a heart disorder 
as due to Agent Orange exposure.  

These claims have not been developed for appellate review and 
are referred to the RO for the appropriate action.  





REMAND

The veteran was previously afforded a hearing before another 
Member of the Board who is no longer employed by the Board.  

In August 2002, VA informed the veteran that he was entitled 
to another hearing before a different Member of the Board, 
who would participate in any decision made on his appeal, and 
of his various hearing options.  

In an August 2002 response, the veteran indicated that he 
desired another hearing before a Member of the Board sitting 
at the RO in Cleveland, Ohio.  Thus, his appeal must be 
remanded in order for such a hearing to be scheduled.  

To ensure that the Department of Veterans Affairs (VA) has 
met its duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should take appropriate steps to 
contact the veteran in order to schedule 
him for hearing before a Member of the 
Board at the local office.  All indicated 
development should be undertaken in this 
regard.  


Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  




